___________

                                    No. 96-1143


Vincent Antone Johnson,
                                         *
                                         *

       v.
                                         *   District Court for the
                                         *   Northern District of Iowa.
                                         *
                                         *        [UNPUBLISHED]

              Appellees.


                                    ___________



                           Filed:   September 10, 1996


Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.


PER CURIAM.

                                                                             1


            dismissing his 42 U.S.C. §
tria        Having carefully reviewed the entire record and the parties
submissions, we concl
not clearly erroneous, and based on these facts, we conclude defendants di
not violate the Eighth Amendment. Accordingly, w              See
47B.




       1
       The Honorab
        for                                                               s

to 28 U.S.C. § 636(c) (1994).
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-